OPINION ON MOTION POE REHEARING.
ELLISON, J.
— In a motion for rehearing the foregoing majority opinion is criticised by counsel for stating that the sale made by plaintiff was a sale by sample. The plaintiff is a manufacturer and sold to defendants *53a quantity of nails to be manufactured. A sample of tbe nails desired was exhibited to plaintiff by defendants and accepted by plaintiff as a sample of the nails to be manufactured. The plaintiff’s case as shown in the examination of witnesses and instructions is put upon the theory that the sale was by sample. The jury were instructed, at plaintiff’s request, that if the goods were equal to the sample the finding should be for plaintiff. Ordinarily, a sale by sample is a sale of goods then in existence in bulk but not present for examination by the buyer. Whether a sale is by sample depends upon the facts disclosing the intention of the parties. We treated the case as it was made by the parties.
But in view of the fact that there is to be a retrial of the cause, we will add that (as has been already intimated) whether the sale is to be considered as made by sample; or by a manufacturer; or for a specific purpose known to the seller, the instruction complained of' by defendants should not have been given. In each mode of sale there is an implied warranty by the seller. In neither mode does the buyer waive his right to contest the contract price, by accepting the goods.
The motion should be overruled.